Decided that though drafts drawn by a banking as- ° ° ■ sociation payable at a future day are in direct violation of the 4th section of the act of May 1840, (Laws of 1S40, p. 306,) yet if they are accepted by the drawee, and held by those who are no.t chargeable with notice that they were issued in violation .of t.he statute, and without fraud, they may be recovered on in a suit against the acceptors.
*4That a bona fide holder of such drafts who receives them in another state, and who is not therefore chargeable with notice of our laws, may recover thereon against the acceptors.
Order of the vice chancellor overruling demurrer affirmed with costs.